TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00106-CV


                                Jacqueline C. Goff, Appellant

                                               v.

                            Kenneth Michael Goff, Jr., Appellee




   FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 17-1010-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                           MEMORANDUM OPINION


               Appellant’s brief was originally due on May 2, 2018. On June 5, 2018, this Court

sent a notice to appellant informing her that her brief was overdue and that a failure to file a

satisfactory response by June 15, 2018, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 8, 2018